Citation Nr: 0430714	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  97-26 951 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In a February 2000 
decision, the Board denied the veteran's claim of service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
In April 2004, the CAVC remanded the case to the Board for 
readjudication.  

In its April 2004 decision, the CAVC also concluded that the 
veteran's claim for service connection for a bilateral knee 
condition and a claim of clear and unmistakable error (CUE) 
in a February 1997 rating decision remained pending before 
VA.  The veteran also raised the matter of a total disability 
rating by reason of individual unemployability due to 
service-connected disabilities.  These matters, which have 
not been developed for appellate review, are referred to the 
RO for appropriate action.  

A rating decision dated in November 2003 denied the veteran's 
request to reopen his claim for service connection for PTSD.  
The veteran submitted a statement to the RO in December 2003 
which may be construed as a notice of disagreement.  A 
statement of the case (SOC) has not been furnished to the 
veteran in this matter.  In such situations, this issue would 
normally be remanded to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  However, in 
view of the disposition below as to the primary issue of 
service connection, the issuance of an SOC on the matter of 
new and material evidence is moot.   

The veteran provided testimony at a Board hearing in November 
1999, and the Member of the Board who conducted that hearing 
has since retired.  Since the law requires that the Board 
member who conducts a hearing on appeal must participate in 
any decision made on that appeal, see 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2004), the veteran was 
advised, in writing, in April 2004 that he has the right to 
another hearing by another Member of the Board.  He was 
provided 30 days within which to respond, and was informed 
that if he did not respond within that time period, it would 
be assumed by the Board that an additional hearing was not 
desired.  No response was received from the veteran or his 
representative on this matter.  

In July and October 2004, the veteran's attorney made motions 
for an extension of time to submit additional evidence 
directly to the Board.  The Board granted those motions on 
each occasion.  


FINDING OF FACT

The veteran has post-traumatic stress disorder related to an 
in-service stressor event.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further notice or development is needed with 
respect to this issue.

II.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

By current regulation, service connection for PTSD requires:  
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

The aforementioned regulation has so provided since 
amendments were published in June 1999, at 64 Fed. Reg. 
32,807, and made effective retroactive to March 7, 1997.  At 
the time of the June 1996 RO rating decision on appeal, the 
old requirements for service connection for PTSD were:  
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The Board notes that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004).  See 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(holding that, in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability").  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service so as to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  As noted 
above, if it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Again, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  Service 
records reflect that the veteran's principal duties were as a 
photographic specialist, and that he was awarded the National 
Defense Service Medal and an Air Force Medal.  There is no 
evidence that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  Thus, there 
is no military citation or supportive evidence that the 
veteran engaged in combat with the enemy.  See VAOPGCPREC 12-
99.

III.  Evidence

A review of the record reveals that in 1994 and 1995 the 
veteran was treated for a history of depression and anxiety 
disorder, not otherwise specified, and major depression, with 
a history of alcohol abuse noted.  In June 1994 the veteran 
was noted to be living in his vehicle since he had been laid 
off from his job.  He reported stressors events which 
included the in-service stressor of being beaten during a 
time of racial tension while he was stationed in England.  At 
various times, the veteran was noted to have post-service 
family and financial stressors, including homelessness.

From January 1996 to August 1996 the veteran was admitted to 
a VA domiciliary.  During this time, he underwent various 
treatment and examinations for what resulted in Axis I 
diagnoses of recurrent major depression and (noncombat) PTSD.  
The stressors reported by the veteran included the verified 
stressor of being beaten or kicked in the head during service 
in May 1971, as well as more recent post-service stressors.  
Psychological diagnoses of recurrent major depression and 
PTSD in February 1996 were also based upon reported stressful 
events which included personal assault, as well as financial 
concerns.

In March 1996, a psychological note found the veteran's 
history and symptoms to be "definitely consistent [with a 
diagnosis] of PTSD."  In February 1996, the veteran was also 
diagnosed with polysubstance and alcohol dependence, 
depression, and "rule out" PTSD.  During this domiciliary 
period, the veteran participated in a PTSD rehabilitation 
program.  An April 1996 VA treatment plan reflects that the 
Axis I diagnosis of PTSD was ruled in, though no stressors 
were specifically indicated.  Also in April 1996, the 
diagnoses were dysthymia, or moderate depressive syndrome, 
and a confirmed diagnosis of PTSD.  The stressor upon which 
the confirmed PTSD diagnosis was based was not indicated 
therein, although the treatment entries surrounding that 
diagnosis reflect treatment for residuals of the reported 
assault in service in 1971.

In June 1996, the diagnostic impressions were depression and 
PTSD.  The reported stressor was of an assault in service 
while the veteran was stationed in England.  The August 1996 
domiciliary discharge summary reflects Axis I diagnoses of 
recurrent major depression and (noncombat) PTSD.  The 
stressors noted included the verified stressor of being 
beaten in the head during service in May 1971, as well as 
post-service stressors of being laid off from a job in 1991 
and homelessness.  The history also included alcohol abuse 
until two years prior, and a past history of drug abuse.

A December 1996 VA PTSD examination noted the veteran's in- 
service stressor of being beaten by a group of airmen in 
1971, including a scalp wound and fracture of the orbit bone 
on the right side of his head.  The Axis I diagnosis was 
anxiety disorder, not otherwise specified, with notation that 
the veteran had some PTSD-like symptoms and many depressive 
symptoms.  A VA Social Work assessment also noted the in-
service stressor of the veteran having been beaten by a group 
of men.  The assessment was that the veteran's presentation 
was not typical of what was seen in PTSD, though the 
stressful event he reported was "a watershed event in his 
own mind."

A VA compensation examination in May 1997 noted that the 
veteran was being followed for an anxiety disorder.  The 
examination noted that the veteran had sustained an orbital 
fracture (incorrectly written as having occurred in 1980), 
which resulted in double vision.

A private psychological test in May 1997 by Larry Decker, 
Ph.D., noted unusual or atypical responses on one indicator, 
which he interpreted as reflecting either questionable 
validity or being a typical score for individuals suffering 
from PTSD.  No stressor was indicated or recorded.  Testing 
resulted in the conclusion that there was some indication of 
possible substance abuse and there was "some evidence in the 
literature that chronic cases of PTSD demonstrate such 
profiles."

At a personal hearing before an RO Hearing Officer in May 
1997, the veteran testified as to his in-service stressor 
that, in May 1971, at an air base in England, an airman 
unknown to him struck him in the nose and knocked him down in 
an unprovoked attack, then other airmen jumped on his back 
and started hitting him, and one hit him repeatedly in the 
back of the head with a wine bottle, then someone kicked him 
in the eye.  As to his current disability, he said he was not 
taking medication for his stress, but he had virtually all 
the symptoms of PTSD except for flashbacks.  He stated that 
he had last worked in 1995, with temporary jobs from 1991 
until the last job.  He acknowledged he had abused alcohol 
over the years.  He said there were factual errors in the 
record, and he testified regarding his current 
symptomatology, which he believed was due to PTSD.

A VA PTSD examination by a board of two examiners was 
conducted in April 1998, for the purpose of reconciling the 
previous diagnoses and determining whether the veteran 
currently had PTSD.  The examination report noted the 
veteran's in-service stressor of being beaten by other 
military personnel, which was noted to have been well 
documented in the file.  The examiners concluded that the 
veteran had several symptoms consistent with PTSD, including: 
brief episodes of feeling as if he were back in the traumatic 
situation; inability to tolerate large, chaotic crowds; 
dislike of people being behind his back; and tendency to 
think about the traumatic event repetitively.  The examiners 
indicated, however, that the veteran did not have true 
flashbacks, was able to tolerate being in public places, his 
sleep disturbance was attributable to sleeping in the open 
and in unsafe environments, and the veteran's difficulties 
with social relationships were all attributable to 
personality factors rather than PTSD.  The veteran also 
reported that he had been drinking heavily since service, but 
had cut back about four years prior, and quit in January 
1998.  The report noted the history of VA domiciliary care of 
the veteran, and indicated that it was likely that the 
characterological contribution to PTSD symptoms was not fully 
appreciated.  The veteran reported that he had not sought 
treatment for PTSD since the period of domiciliary treatment.

The April 1998 examination concluded that, although the 
veteran had some symptoms consistent with PTSD, he did not 
meet the DSM-IV criteria for the diagnosis of PTSD.  The 
report indicated that the trauma did meet the criteria, but 
the veteran had only one symptom (increased arousal) that 
could be attributed to the trauma, and that the diagnosis 
called for at least two symptoms.  The resulting Axis I 
diagnosis was alcohol abuse, in remission, by history, and an 
Axis II diagnosis was narcissistic personality disorder.  
Axis IV stressors were indicated to be financial problems and 
being homeless.

At a personal hearing in November 1999, the veteran testified 
that: he was not then being treated for PTSD, and had last 
been treated in 1996; he experienced the symptoms of 
nightmares, depression, intrusive thoughts; he tried to avoid 
crowds, and had no close friends; he was easily agitated, and 
had some sleep disturbance.

A February 2000 psychiatric evaluation from H. R. Kormos, 
M.D., indicates that the veteran's various medical reports 
had been reviewed.  The examiner noted the veteran's chief 
complaint and present illness as well as developmental 
history.  Following the mental status examination, the 
examiner concluded that the Axis I diagnosis was PTSD.  
Discussion and rationale for that diagnosis were provided.  

A January 2001 statement from S. M. Glynn, Ph.D., a licensed 
psychologist, indicates that the veteran had participated in 
a certain PTSD program in 1996.  At the end of the treatment 
in July 1996, his responses continued to support a diagnosis 
of PTSD, though he met the criteria for partial PTSD on 
another type of testing.  The veteran otherwise reported 
clinically significant levels of avoidance/numbing and 
hyperarousal.  

In January 2001, a VA staff psychologist provided a lengthy 
statement in which he questioned a prior diagnosis of 
narcissistic personality disorder.  This doctor reviewed the 
various opinions of record and concluded that the veteran's 
disability picture met the criteria for a diagnosis of PTSD.  
He pointed out that there was a very high co-morbidity of 
mood disorders (e.g., major depression, dysthymia) in 
patients who are diagnosed with PTSD.  

IV.  Analysis

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  In this 
case, the veteran reported as a stressful in-service event 
that in May 1971 he attacked by a number of other airmen and 
was kicked in the eye and struck in the occipital area of the 
head with a wine bottle,and the attack resulted in a fracture 
of the orbital floor and required stitches.  Whether 
characterized as an assault or beating or riot, as it has 
variously been characterized, the Board finds that the 
stressor reported has been verified, in this case by the 
service medical records.  It is further noted that, as the 
result of this incident, the veteran acquired service-
connected diplopia (service connection has been in effect for 
diplopia, evaluated as 10 percent disabling since September 
1995).  Although this is a non-combat stressor, the Board 
finds that this stressor of physical trauma including a head 
injury resulting from being struck and kicked has been 
verified, that is, the occurrence of this stressor in service 
has been established and is not at issue.  Therefore, the 
remaining questions are whether the evidence demonstrates 
that the veteran has PTSD, and, if so, whether his current 
PTSD is causally related to the documented in-service 
stressor which occurred in May 1971.  

In this case, the evidence of record in favor of the 
veteran's claim includes: various psychological diagnoses of 
PTSD rendered during a period of domiciliary care with VA 
from January to August 1996, including diagnoses based in 
part on the reported and verified stressful event of being 
beaten and kicked in service in May 1971, to include a head 
laceration and orbital fracture; in part, a May 1997 private 
psychological evaluation report; and evaluations in 2000 and 
2001.  The evidence of record weighing against the veteran's 
claim includes: treatment records in 1994 and 1995; PTSD 
examinations in December 1996 and May 1997, which reflect 
psychiatric diagnoses other than PTSD; and an April 1998 VA 
psychiatric examination, which resulted in psychiatric 
diagnoses which did not include a diagnosis of PTSD, and 
included a medical opinion that the reported stress of trauma 
in service did not result in sufficient symptomatology to 
support a diagnosis of PTSD.  The evidence against the 
veteran's claim also includes evidence of variously diagnosed 
non-service-connected psychiatric disorders other than PTSD.

The Board notes that, during the veteran's domiciliary stay 
from January to August of 1996, he was given the 
psychological diagnosis of PTSD, which diagnosis was 
"confirmed", "ruled in", and repeated.  Some of the 
clinical assessments even relied, at least in part, on the 
verified in-service stressor in forming the diagnosis.  

Subsequently, there is other medical evidence which reflects 
that the veteran does not have PTSD.  Following the 
submission of this evidence, the veteran provided more recent 
evidence from 2000 and 2001 which indicates that the initial 
diagnosis of PTSD was confirmed and continued.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's, depending 
on factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  If there is an approximate balance 
of positive and negative evidence, the veteran prevails by 
operation of the benefit-of-the-doubt rule.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Only if, after weighing 
the evidence, the Board finds that the weight of the evidence 
is in relative equipoise, is the benefit of the doubt 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2004).

Weighing the evidence for and against the veteran's claim, 
the Board finds that the current evidence of record is in 
relative equipoise as to whether the veteran has a current 
diagnosis of PTSD.  Clearly, the April 1998 VA psychiatric 
opinion that the veteran does not have PTSD was based upon a 
thorough review of the extensive evidence of record, 
including the claims file, the veteran's history, and a 
contemporary examination of the veteran.  The April 1998 
psychiatric diagnosis was based on nearly four years of 
treatment records, hospital reports, examination reports, and 
letters prepared by other health professionals.  The 
examination and diagnosis was entered by a board of two 
psychiatrists.  The VA psychiatrists offered a medical 
opinion which was properly based on the only verified 
stressor, and concluded that this stressor alone, though 
sufficient to qualify as a stressor in accordance with the 
DSM-IV definition, and even sufficient to produce PTSD 
symptomatology, had not produced symptomatology sufficient to 
support a diagnosis of PTSD.  Thorough and detailed factual 
explanations are given to explain the bases for the diagnoses 
and opinions.

However, subsequent to that opinion, the veteran submitted 
persuasive medical opinions from various competent sources, 
which support the presence of PTSD.  The statements dated in 
2000 and 2001 from both VA and private professionals provide 
detailed elaboration of the veteran's history and records, as 
well as an expressed rationale for concluding that there is 
evidence of current disability from PTSD.  These documents 
are also of high probative value, given the records review, 
mental status examination findings, and detailed reasons set 
forth.  These opinions also carefully explain the distinction 
between any other possible psychiatric diagnoses and how they 
reconcile with the current PTSD diagnosis.  Finally, the 
reports dated in 2000 and 2001 support the psychological 
diagnosis of PTSD entered during the veteran's VA domiciliary 
stay from January to August 1996.  

Consequently, although we recognize that some records do not 
support a PTSD diagnosis, the Board finds that the 
additionally submitted reports dated in 2000 and 2001 serve 
to place the overall evidence in relative equipoise.  Thus, 
without finding error in the RO's action, or in the previous 
decision of the Board in this matter, we will exercise our 
discretion under the reasonable-doubt/benefit-of-the-doubt 
doctrine to conclude that service connection for PTSD is 
appropriate.


ORDER

Service connection for post-traumatic stress disorder is 
granted.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



